Name: Council Decision (EU) 2018/1578 of 18 September 2018 concerning the extension of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America
 Type: Decision
 Subject Matter: technology and technical regulations;  America;  cooperation policy;  European construction;  international affairs
 Date Published: 2018-10-22

 22.10.2018 EN Official Journal of the European Union L 263/1 COUNCIL DECISION (EU) 2018/1578 of 18 September 2018 concerning the extension of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By Decision 98/591/EC (2), the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (the Agreement). The Agreement was signed in Washington, DC, on 5 December 1997 and entered into force on 14 October 1998. (2) Point (b) of Article 12 of the Agreement provides that the Agreement is concluded for an initial period of five years and may be extended thereafter, with possible amendments, for additional periods of five years, by mutual written agreement between the Parties. (3) By Decisions 2004/756/EC (3), 2009/306/EC (4) and 2014/240/EU (5), the Council successively approved the extension of the Agreement for additional periods of five years. The Agreement is due to expire on 14 October 2018. (4) The assessment carried out by the Commission services demonstrates that the Agreement provides an important framework for facilitating cooperation between the Union and the United States of America in common priority areas for science and technology, leading to mutual benefits. It is therefore in the Union's interest to extend the Agreement for a new period of five years. (5) Both Parties have confirmed their intention to extend the Agreement for an additional period of five years without any amendments to the Agreement. (6) The extension of the Agreement should therefore be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The extension of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America, for an additional period of five years, is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification to the Government of the United States of America that the Union has completed its internal procedures necessary for the extension of the Agreement in accordance with point (b) of Article 12 of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Consent of 3 July 2018 (not yet published in the Official Journal). (2) Council Decision 98/591/EC of 13 October 1998 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (OJ L 284, 22.10.1998, p. 35). (3) Council Decision 2004/756/EC of 4 October 2004 concerning the conclusion of an Agreement renewing the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (OJ L 335, 11.11.2004, p. 5). (4) Council Decision 2009/306/EC of 30 March 2009 concerning the extension and amendment of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (OJ L 90, 2.4.2009, p. 20). (5) Council Decision 2014/240/EU of 14 April 2014 concerning the extension of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (OJ L 128, 30.4.2014, p. 43).